DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Status of the claims:  Claims 1, 2, 5, 9, 11-15, 19, 24, 26-30, 79-90 are currently pending.  Claims 79-90 were newly presented.
Priority:  This application has PRO 62/578,326 (10/27/2017)
and has PRO 62/471,723 (03/15/2017).
Election/Restrictions
Applicant's election without traverse of Group III, claims 32, 36, 38-42, in the reply filed on 8/23/19 is acknowledged.  Applicant cancelled the elected claims and presented claims 79-90 in their place.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 79-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baynes et al. (US 2008/0287320).
Regarding claim 79, Baynes teaches:
A method of synthesizing a variant library ([0050]: "Methods for designing, generating, and using nucleic acid libraries are illustrated, for example, in FIG. 1. In act 100, a library is designed. In act 110, an assembly strategy is selected. In act 120, a library is assembled. In act 130, a library is used, for example, to screen or select for one or more nucleic acids with one or more properties of interest"; [0203]: “translation of the constructs described herein may be carried out in vitro”), comprising: 
a. providing predetermined sequences encoding for a plurality of polynucleotides encoding a variant sequence compared to a single reference sequence, wherein the polynucleotides encode for a plurality of codons ([0008]: "Aspects of the invention relate to the design and assembly of libraries that contain variant nucleic acids having specific predetermined sequences ... . For example, a library of the invention may be assembled to include only certain predetermined sequence variants at positions of interest and to exclude other sequence variants that would have been present if the library were assembled to include degenerate sequences at the positions of interest. By focusing on specified variants, a library can be designed and assembled to maximize the number of sequence variants of interest that are represented"; [0045]: "variants are related in that they represent different single or multiple sequence variants based on a reference sequence (e.g., a natural sequence, a consensus sequence"); 
b. selecting a non-uniform distribution value for a plurality of amino acids encoded by the plurality of codons at a preselected position in the reference sequence ([0044]: “a library of the invention may be characterized by the presence of non-random assortments of different sequence variants between the variable positions (the positions being varied in the library). For example, a library of the invention may be identified or characterized statistically as a library of correlated mutations at positions being varied.”; [0051]: “In some embodiments, a list of different polypeptide variants to be encoded by a library may be designed or obtained (e.g., in the form of a customer order or request). The different nucleic acid sequences to be assembled may be ; 
c. providing machine instructions to randomly generate a set of nucleic acid sequences that when translated comprise a distribution value for the plurality of amino acids ([0050]: "Methods for designing, generating, and using nucleic acid libraries are illustrated, for example, in FIG. 1. In act 100, a library is designed. In act 110, an assembly strategy is selected. In act 120, a library is assembled. In act 130, a library is used, for example, to screen or select for one or more nucleic acids with one or more properties of interest ... .   It should be appreciated that one or more of these acts may be automated (e.g., computer-implemented)"; [0213]: “one implementation of the embodiments of the present invention comprises at least one computer-readable medium (e.g., a computer memory, a floppy disk, a compact disk, a tape, etc.) encoded with a computer program (i.e., a plurality of instructions), which, when executed on a processor, performs one or more of the above-discussed functions of the present invention.”; [0054]: “In some embodiments, certain input nucleic acids may include one or more variant regions that encode one of several different predetermined amino acid sequences that are part of the library.”; [0114]: “each variant at each position being varied in a coding region of a gene may be represented in an individual clone in a library”, “Different subsets of amino acids may be used at different positions” [0126]: “in certain embodiments a library may be designed to include only a subset of all possible codons or codon combinations”; [0143]: “the invention may include 
 d. calculating a probability of an amino acid of the plurality of amino acids at the preselected position ([0044]: “a library of the invention may be identified or characterized statistically as a library of correlated mutations at positions being varied”; [0126]: “the number of possible variants … may be designed to include only a subset of all possible codons or codon combinations” and “analyzing variants that have changes at only one or a few positions”); 
e. synthesizing the plurality of polynucleotides with the distribution value when the probability aligns with the selected non-uniform distribution value ([0011]: “the nucleic acid variants in a pool corresponding to a predetermined variable region are independently synthesized (e.g., as different oligonucleotides)”; [0064]: “by combining precisely synthesized variable regions together, a high number of predetermined variants may be assembled precisely from a relatively low number of uniquely identified starting nucleic acids”); and 
f. translating the plurality of polynucleotides to generate the variant library, wherein the variant library comprises the selected non-uniform distribution of the plurality of amino acids at each position ([0203]: “translation of the constructs described herein may be carried out in vitro”).
Regarding claim 80, Baynes further teaches that the variant library is a protein library ([0146]: “A library may be designed to express any type of polypeptide ... . … glucose isomerase, … cytokines (including, for example, IL-1, IL-4, IL-8, etc.), hormones (including, for example, insulin, growth hormone, etc.), other suitable proteins, or combinations thereof.").

Regarding claim 82, Baynes further teaches that a codon assignment is used for determining each codon of the plurality of codons having a variant sequence ([0126]: "In some embodiments, all codons for each amino acid are provided").
Regarding claim 83, Baynes further teaches that the codon assignment is based on frequency of the codon sequence in an organism ([0134]: "It should be appreciated that different host organisms have different distributions of tRNAs and tRNA synthetases. The frequency of a particular codon triplet utilized in a genome is at least in part species-specific. For example, in baker's yeast, Saccharomyces cerevisiae, a triplet may appear as frequently as 45.6 times per thousand (in case of 'gaa') and as seldom as less than 1 time per thousand (0.5 for 'uag' and 0.7 for 'uga'). Because translation efficiency, local peptide folding and overall expression efficacy may be affected by the availability of particular tRNAs in a host, selection of optimal codons may also be host-dependent").
Regarding claim 84, Baynes further teaches that the organism is a fungus ([0134]: Saccharomyces cerevisiae).
Regarding claim 85, Baynes further teaches that the codon assignment is based on a diversity of the codon sequence ([0135]: "In some embodiments, a single library of different silent codon variants may be tested in different host species with different natural codon biases to ascertain the relative importance of protein-specific rules (e.g. secondary structure) and host-specific rules (like tRNA availability). Information about rare codon distributions in different species is known in the art").

Regarding claim 87, Baynes further teaches that the variant library encodes for at least a portion of a variable region or a constant region of the antibody ([0146]: “A library may be designed to express any type of polypeptide ... . … antibodies and antibody fragments (including, for example, single-chain antibodies, Fab fragments, single-domain (VH or VL) antibodies, camel antibody domains, humanized camel antibody domains)").
Regarding claim 88, Baynes further teaches that the variant library encodes for at least one CDR region of the antibody ([0146]: “A library may be designed to express any type of polypeptide ... . … antibodies and antibody fragments (including, for example, single-chain antibodies, Fab fragments, single-domain (VH or VL) antibodies, camel antibody domains, humanized camel antibody domains)").
Regarding claim 89, Baynes further teaches that the variant library encodes for a CDR1, a CDR2, and a CDR3 on a heavy chain and a CDR1, a CDR2, and a CDR3 on a light chain of the antibody ([0146]: “A library may be designed to express any type of polypeptide ... . … antibodies and antibody fragments (including, for example, single-chain antibodies, Fab fragments, single-domain (VH or VL) antibodies, camel antibody domains, humanized camel antibody domains)"; VH and VL antibodies are comprised of CDR1, CDR2, and CDR3).
Regarding claim 90, Baynes further teaches wherein the probability is determined as a percentage that each variant of the plurality of amino acids appears at the preselected position ([0126]: “the number of possible variants … may be designed to include only a subset of all possible codons or codon combinations” and “analyzing variants that have changes at only one or a few positions”).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639